[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Dibble, Slip Opinion No. 2020-Ohio-546.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-546
              THE STATE OF OHIO, APPELLANT, v. DIBBLE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Dibble, Slip Opinion No. 2020-Ohio-546.]
Criminal law—Fourth Amendment—Crim.R. 41(C)(2) does not bar a trial court
        from considering unrecorded oral testimony when evaluating a detective’s
        good-faith reliance on a warrant—Court of appeals’ judgment reversed and
        cause remanded.
    (No. 2018-0552—Submitted May 21, 2019—Decided February 20, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 16AP-629,
                                      2017-Ohio-9321.
                                    ________________
        DEWINE, J.
        {¶ 1} This case deals with the good-faith exception to the exclusionary rule.
Specifically, we are asked whether a court may consider evidence beyond the four
corners of a search-warrant affidavit in determining whether an officer reasonably
and in good faith relied on that warrant. We conclude that a court may do so.
                             SUPREME COURT OF OHIO




               I. Nine Years of Litigation on a Motion to Suppress
        {¶ 2} Laurence Dibble was a high-school teacher at the Wellington School
in Columbus. He is accused of groping one student and secretly videotaping
numerous other students in a school locker room while they were undressing.
        {¶ 3} The police began investigating Dibble after two former students
complained about improper sexual behavior. One of the former students told police
that Dibble had touched her inappropriately while at school. Subsequently, the
police obtained a warrant authorizing the search of Dibble’s home. During the
search, police seized videotapes of female students undressing. The recordings
appeared to have been filmed by a camera that Dibble had hidden in the school
locker room.
        {¶ 4} In 2010, a grand jury indicted Dibble for one count of sexual
imposition and 20 counts of voyeurism. The sexual-imposition charge related to
the school-groping incident, while the voyeurism counts were based on the filming
of the students while undressing.
        {¶ 5} Dibble filed a motion to suppress seeking to invalidate the search
warrant on the basis that the warrant affidavit contained materially false statements.
The affidavit described incidents involving “Victim #1” and “Victim #2.” Victim
#1—the subject of the sexual-imposition offense—was the 18-year-old student
whom Dibble was alleged to have groped at school. Victim #2 was the other
woman who contacted the police. Dibble engaged in sexual contact with and took
naked photographs of her. During the motion hearing, the detective acknowledged
that the conduct involving Victim #2 did not allege a crime because she was an
adult and no longer a student of Dibble’s at the time, and because she said that she
had consented to the interaction with Dibble. The detective further conceded that
because the allegation of inappropriate physical contact with respect to Victim #1
occurred only at school, it did not by itself provide a basis for searching Dibble’s
home.




                                          2
                                January Term, 2020




       {¶ 6} But the detective also testified about other sworn statements that he
had made before the judge at the time the warrant was issued. Specifically, he told
the judge that the women had discussed occasions during which Dibble had taken
photos of them and other underage students at school wearing nearly see-through
unitards, purportedly for a theater project. The detective said he expressed his
concern to the judge about the nature and location of those photographs. While that
information was provided to the judge under oath, it was not recorded or
transcribed. The affidavit itself contained no information about the photographs
that Dibble took of the children at school.
       {¶ 7} The trial court initially granted the motion to suppress. It held that by
referring to the woman who engaged in sexual conduct with Dibble in his home as
a “victim,” despite her own statements that she was a consenting adult at the time,
the detective had made false statements in the affidavit with the intent of misleading
the judge. On appeal, this court reversed that judgment, concluding that the
detective had simply used the identifier “victim” to protect the woman’s identity
and not in an attempt to intentionally mislead the judge who issued the warrant.
State v. Dibble, 133 Ohio St. 3d 451, 2012-Ohio-4630, 979 N.E.2d 247 (“Dibble
I”).
       {¶ 8} On remand, the trial court determined that the affidavit filed in support
of the warrant did not establish probable cause to search the home. But the court
further found that the detective had acted in good faith in relying on the warrant,
and the court therefore denied Dibble’s motion to suppress. After pleading no
contest to all the charges, Dibble appealed the denial of the motion to suppress to
the Tenth District Court of Appeals.
       {¶ 9} The arguments on appeal centered on the good-faith exception that
was set forth by the United States Supreme Court in United States v. Leon, 468 U.S.
897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984). We adopted the Leon analysis in State
v. Wilmoth, 22 Ohio St. 3d 251, 490 N.E.2d 1236 (1986). Under the good-faith




                                          3
                              SUPREME COURT OF OHIO




exception, evidence obtained during a search conducted pursuant to a warrant that
is unsupported by probable cause will not be excluded if the officers who obtained
the evidence acted reasonably in relying on the warrant. Leon at paragraph one of
the syllabus; Wilmoth at paragraph one of the syllabus. The Leon court explained,
however, that suppression would still be appropriate in circumstances when (1) the
supporting affidavit contained information the affiant knew to be false or would
have known to be false but for reckless disregard of the truth, (2) the issuing
magistrate wholly abandoned his judicial role, (3) the warrant was based on an
affidavit “ ‘so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable,’ ” or (4) the warrant is so facially deficient in terms
of particularity that the executing officers could not reasonably presume it to be
valid. Leon at 923, quoting Brown v. Illinois, 422 U.S. 590, 610-611, 95 S. Ct. 2254,
45 L. Ed. 2d 416 (1975) (Powell, J., concurring in part); State v. George, 45 Ohio
St.3d 325, 331, 544 N.E.2d 640 (1989).
       {¶ 10} The Tenth District determined that the trial court had failed to
consider the third situation discussed in Leon—whether the warrant was based on
an affidavit “so lacking in indicia of probable cause as to render official belief in
its existence entirely unreasonable.” State v. Dibble, 10th Dist. Franklin No. 13AP-
798, 2014-Ohio-5754 (“Dibble II”), ¶ 24. The Tenth District therefore remanded
the case to the trial court to consider the third Leon factor. Id.
       {¶ 11} On the third go-around, the trial court considered the remaining Leon
factor and concluded that the affidavit was not so lacking in probable cause as to
render the detective’s reliance on the warrant unreasonable. Thus, the court denied
the motion to suppress and Dibble appealed again.
       {¶ 12} This time, the Tenth District concluded that under Crim.R. 41(C)(2),
the detective’s testimony regarding his unrecorded conversation with the judge was
not admissible at the suppression hearing. State v. Dibble, 2017-Ohio-9321, 92
N.E.3d 893, ¶ 26 (10th Dist.) (“Dibble III”).           Then, considering only the




                                           4
                                     January Term, 2020




information in the affidavit, the Tenth District decided that it was not reasonable
for the detective to have relied on the warrant because it was “ ‘based on an affidavit
so lacking in indicia of probable cause as to render official belief in its existence
entirely unreasonable.’ ”        Id. at ¶ 39, quoting Leon, 468 U.S. at 923, 104 S. Ct.
3405, 82 L. Ed. 2d 677. Having determined that the good-faith exception did not
apply, the court of appeals reversed the trial court’s judgment and ordered that
judgment be entered in favor of Dibble. Id. at ¶ 40.
         {¶ 13} The state appealed, and we accepted the cause on the following
proposition of law:


                  In deciding whether the good-faith exception to the
         exclusionary rule applies to a search conducted under a search
         warrant, a court can consider sworn but unrecorded oral information
         that the police gave to the judge at the time of the approval of the
         warrant.


See 153 Ohio St. 3d 1432, 2018-Ohio-2639, 101 N.E.3d 464. We answer that
question in the affirmative.
              II. The Good-Faith Exception to the Exclusionary Rule
    A. The objective of the exclusionary rule is to deter police misconduct
         {¶ 14} The Fourth Amendment to the United States Constitution1 provides:


                  The right of the people to be secure in their persons, houses,
         papers, and effects, against unreasonable searches and seizures,
         shall not be violated, and no Warrants shall issue, but upon probable


1. Curiously, the parties have not presented any arguments under the Ohio Constitution in this court
or in the proceedings below. Thus, we have no occasion to consider here the protections afforded
under Article I, Section 14 of that document.




                                                 5
                             SUPREME COURT OF OHIO




       cause, supported by Oath or affirmation, and particularly describing
       the place to be searched, and the persons or things to be seized.


While the text of the Fourth Amendment says nothing about suppressing evidence
obtained in violation of the rights enunciated therein, the United States Supreme
Court has created an “exclusionary rule”—“a deterrent sanction that bars the
prosecution from introducing evidence obtained by way of a Fourth Amendment
violation.” Davis v. United States, 564 U.S. 229, 231-232, 131 S. Ct. 2419, 180
L. Ed. 2d 285 (2011).
       {¶ 15} Exclusion is not meant to serve as a remedy for the injury caused by
an unconstitutional search or seizure but rather as a deterrent against future
violations. Id. at 236-237. Thus, the question whether the exclusionary sanction
should be imposed is “ ‘an issue separate from the question whether the Fourth
Amendment rights of the party seeking to invoke the rule were violated by police
conduct.’ ” Leon, 468 U.S. at 906, 104 S. Ct. 3405, 82 L. Ed. 2d 677, quoting Illinois
v. Gates, 462 U.S. 213, 223, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).
       {¶ 16} “[T]he deterrence benefits of exclusion ‘vary with the culpability of
the law enforcement conduct’ at issue.” Davis at 239, quoting Herring v. United
States, 555 U.S. 135, 143, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009) (cleaned up).
When a Fourth Amendment violation is occasioned by “deliberate,” “reckless,” or
“grossly negligent” police conduct, the deterrent benefits of exclusion are said to
outweigh its costs. Id. at 238; see also Herring at 144 (“To trigger the exclusionary
rule, police conduct must be sufficiently deliberate that exclusion can meaningfully
deter it, and sufficiently culpable that such deterrence is worth the price paid by the
justice system”). But, when police act in an objectively reasonable manner in
executing a search believed in good faith to be legal, there is no bad conduct to
deter. Leon at 918-920.




                                          6
                                 January Term, 2020




          {¶ 17} The United States Supreme Court has held that the exclusionary rule
should not be applied in situations in which an officer has relied in good faith on a
warrant issued by a neutral and detached magistrate or judicial officer,
notwithstanding the fact that the warrant is later found to be invalid. Id. at 913. But
“the officer’s reliance on the magistrate’s probable-cause determination and on the
technical sufficiency of the warrant he issues must be objectively reasonable.” Id.
at 922.
          {¶ 18} Because the exclusionary rule’s purpose is to deter unlawful police
conduct, evidence should be suppressed “ ‘only if it can be said that the law
enforcement officer had knowledge, or may properly be charged with knowledge,
that the search was unconstitutional under the Fourth Amendment.’ ” Leon, 468
U.S. at 919, 104 S. Ct. 3405, 82 L. Ed. 2d 677, quoting United States v. Peltier, 422
U.S. 531, 542, 95 S. Ct. 2313, 45 L. Ed. 2d 374 (1975). When a detached and neutral
magistrate has issued a search warrant and the police have acted within its scope,
there is typically nothing more that the police can do to comply with the law. Leon
at 920-921. It is ultimately the responsibility of the magistrate to determine whether
there is a sufficient legal basis to issue a warrant, and in most instances, police
officers are not expected to second-guess the judge. Id. at 921. Suppressing
evidence because of an “error by a magistrate can never deter future police
misconduct.” Wilmoth, 22 Ohio St. 3d at 266, 490 N.E.2d 1236; see also Leon at
921.
          {¶ 19} The Leon court ultimately summarized the exclusion calculus this
way:


                    In the absence of an allegation that the magistrate
          abandoned his detached and neutral role, suppression is appropriate
          only if the officers were dishonest or reckless in preparing their




                                          7
                            SUPREME COURT OF OHIO




       affidavit or could not have harbored an objectively reasonable belief
       in the existence of probable cause.


Leon at 926.
                B. All of the circumstances must be considered
       {¶ 20} The question we must address in this case is whether a court may
look to information outside the four corners of the affidavit when evaluating an
officer’s good-faith reliance on a warrant. Viewed in light of the exclusionary
rule’s emphasis on deterrence, it becomes apparent that the answer is yes.
       {¶ 21} The case of United States v. Frazier, 423 F.3d 526 (6th Cir.2005) is
instructive. There, the Sixth Circuit considered whether information omitted from
the affidavit but provided to the magistrate under oath could be considered in
evaluating the officer’s good-faith reliance on the warrant subsequently issued by
the magistrate. In holding that the external information could be considered, the
Sixth Circuit pointed out that in both Leon, 468 U.S. 897, 104 S. Ct. 3405, 82
L. Ed. 2d 677, and Massachusetts v. Sheppard, 468 U.S. 981, 104 S. Ct. 3424, 82
L. Ed. 2d 737 (1984), the Supreme Court considered information outside the four
corners of the affidavit in deciding whether the officers had acted in good faith.
The Leon court explained:


       [O]ur good-faith inquiry is confined to the objectively ascertainable
       question whether a reasonably well trained officer would have
       known that the search was illegal despite the magistrate’s
       authorization.     In making this determination, all of the
       circumstances—including whether the warrant application had
       previously been rejected by a different magistrate—may be
       considered.




                                        8
                               January Term, 2020




Leon at 922, fn. 23. By permitting consideration of whether the application had
previously been rejected, the Leon court necessarily authorized courts to look
beyond the four corners of the affidavit. See Frazier at 534. Likewise, in Sheppard,
the court relied upon a conversation between the judge and the detective at the time
the warrant was issued in determining that the detective had reasonably relied on
the warrant. Sheppard at 989-991.
       {¶ 22} Because the goal of the exclusionary rule is deterrence, it makes
sense to consider information known to the officer and revealed to the judge even
when that information is not included in the affidavit. As the Frazier court
explained:


        [W]e are unable to envision any scenario in which a rule excluding
       from the Leon analysis information known to the officer and
       revealed to the magistrate would deter police misconduct.
       Leon only comes into play when an officer has a warrant, albeit a
       defective one.      Because a judge’s initial probable cause
       determination is limited to the four corners of the affidavit, an
       officer has no incentive to exclude from the affidavit information
       that supports a finding of probable cause only to reveal this
       information to the magistrate by parol.        If the affidavit is not
       sufficient to support a finding of probable cause, the officer is
       unlikely to get a search warrant, and if the officer does not get a
       search warrant, he may not rely on Leon. Any deterrent—even the
       exclusionary rule—is wholly unnecessary in the absence of an
       incentive to engage in undesirable behavior.


(Emphasis sic and citation omitted.) Frazier at 535. Thus, the court held that
“a court reviewing an officer’s good faith under Leon may look beyond the four




                                         9
                              SUPREME COURT OF OHIO




corners of the warrant affidavit to information that was known to the officer and
revealed to the issuing magistrate.” Id. at 535-536.
        {¶ 23} The Fourth Circuit similarly found it “proper to consider any
contemporaneous oral statements to the magistrate in conjunction with the
supporting affidavit in assessing the reasonableness of an officer’s reliance on a
warrant.” United States v. Legg, 18 F.3d 240, 243 (4th Cir.1994), citing United
States v. Edwards, 798 F.2d 686, 691-692 (4th Cir.1986). This is because the good-
faith analysis is based not on the sufficiency of the affidavit, but rather on the
officer’s reliance on the warrant, and the latter inquiry must take into account all
the information both known to the officer and presented to the magistrate. Legg at
243, fn. 1.
        {¶ 24} The dissent acknowledges that it is appropriate to consider the
totality of the circumstances when conducting a general review of an officer’s
good-faith reliance on a warrant. It contends, however, that evidence outside the
four corners of an affidavit cannot be probative of the third Leon factor—whether
the affidavit is so lacking in indicia of probable cause that the officer could not have
reasonably relied upon it, 468 U.S. at 923, 104 S. Ct. 3405, 82 L. Ed. 2d 677.
        {¶ 25} In concluding that a court may not consider an officer’s sworn
testimony to the issuing judge in determining whether the officer executed a
warrant in good faith, the dissent loses sight of the purpose of the exclusionary
rule—to prevent police misconduct. Not surprising in light of the rule’s focus on
the officer’s state of mind, the federal circuit courts have reached the opposite
conclusion from that reached by the dissent.
        {¶ 26} In Legg, the Fourth Circuit rejected the notion that an affidavit
lacking sufficient indicia of probable cause categorically precluded application of
the good-faith exception. 18 F.3d at 243, fn. 1. As that court explained, “even
assuming that the affidavit itself lacked sufficient indicia of probable cause to
support reasonable reliance on the warrant, the affidavit did not contain all of the




                                          10
                                January Term, 2020




facts presented to the magistrate.” Id. at 243. Thus, the Fourth Circuit concluded
that statements made to the magistrate, considered “in conjunction with” the
affidavit, established an officer’s objectively reasonable reliance on the warrant.
Id. at 244; see also United States v. Perez, 393 F.3d 457, 463 (4th Cir.2004)
(concluding that the affidavit, when considered together with oral statements
presented to the magistrate, was not so lacking in indicia of probable cause that the
officer could not have reasonably relied on the warrant).
       {¶ 27} The Sixth Circuit, in Frazier, also considered information that was
provided to the magistrate but was omitted from the affidavit when evaluating an
officer’s good-faith reliance on a warrant. The Frazier court determined that in
light of the additional extrinsic information given to the magistrate, the insufficient
affidavit was not so lacking in indicia of probable cause that it could not be
reasonably relied upon. 423 F.3d at 535-536. In so holding, the court explained
that evaluating whether an officer’s reliance on a warrant was objectively
reasonable requires a “ ‘ “less demanding showing than the ‘substantial basis’
threshold required to prove the existence of probable cause in the first place.” ’ ”
Id. at 536, quoting United States v. Carpenter, 360 F.3d 591, 595 (6th Cir.2004),
quoting United States v. Bynum, 293 F.3d 192, 195 (4th Cir.2002).
       {¶ 28} Thus, even though an affidavit presented in support of a warrant
might be insufficient, an officer’s reliance on the warrant might nevertheless be
reasonable when he has provided information to the magistrate beyond the
affidavit. See Legg at 243, fn. 1. Therefore, a court “should examine the totality
of the information presented to the magistrate [or judge] in deciding whether an
officer’s reliance on the warrant could have been reasonable.” Id.
III. Crim.R. 41(C)(2) Does Not Bar Consideration of Extrinsic Evidence for
                      Purposes of the Good-Faith Analysis
       {¶ 29} Before reaching the constitutional question, the Tenth District
determined that the sworn but unrecorded discussion that took place between the




                                          11
                             SUPREME COURT OF OHIO




detective and the judge was inadmissible under Crim.R. 41(C)(2). Dibble III, 2017-
Ohio-9321, 92 N.E.3d 893, at ¶ 30. That rule provides:


               If the judge is satisfied that probable cause exists, the judge
       shall issue a warrant identifying the property to be seized and
       naming or describing the person or place to be searched or the
       person or property to be tracked. * * * Before ruling on a request
       for a warrant, the judge may require the affiant to appear personally,
       and may examine under oath the affiant and any witnesses the affiant
       may produce. Such testimony shall be admissible at a hearing on a
       motion to suppress if taken down by a court reporter or recording
       equipment, transcribed, and made part of the affidavit.


(Emphasis added.) The conversation between the judge and detective regarding the
unitard photographs was not recorded, transcribed, or made a part of the affidavit.
Nonetheless, that information may be considered in evaluating the detective’s
good-faith reliance on the warrant under the totality of the circumstances, subject
to any credibility determinations by the trial court. A few points compel this
conclusion.
       {¶ 30} First, the explicit terms of the rule do not bar consideration of such
evidence. The recording provision in Crim.R. 41(C)(2) is nestled into a paragraph
focused entirely on a judge’s finding of probable cause when issuing a search
warrant. Thus, it is not clear that the provision applies beyond the court’s review
of the judge’s probable-cause determination. Further, it is a rule of admission, not
a rule of exclusion: if the requirements of the rule are met, such “testimony shall be
admissible at a hearing on a motion to suppress.” Nothing in the language of the
rule directs that unrecorded and untranscribed evidence may not be considered in
determining an officer’s good faith.




                                         12
                                January Term, 2020




        {¶ 31} The dissent concludes, based on the history of Crim.R. 41, that the
rule should be read as prohibiting a court from considering unrecorded testimony
for any purpose—not just a probable-cause determination.             The recording
requirement was included in Crim.R. 41 from the time of the rule’s adoption in
1973.   See Katz, Ohio Rules of Criminal Procedure: A Guide to Criminal
Procedure in Ohio Under the New Criminal Rules 154-155 (1973). Thus, that
requirement predated the United States Supreme Court’s announcement of the
good-faith exception to the exclusionary rule in its 1984 decision in Leon, 468 U.S.
897, 104 S. Ct. 3405, 82 L. Ed. 2d 677. Given that the good-faith exception to the
exclusionary rule had not been enunciated at the time that Crim.R. 41 was adopted,
it is difficult to conclude that the rule was meant to prohibit the use of unrecorded
sworn testimony for the purpose of evaluating good faith.
        {¶ 32} Rather, as the dissent notes, the recording requirement was made a
part of the rule “to insure a later review of the finding of probable cause.” Katz at
157; see also 1 Katz, Giannelli, Lipton, & Crocker, Criminal Law, Section 9:10,
209 (3d Ed.2009) (testimony in support of an affidavit), and at fn. 1, citing Crim.R.
41(C) and Moya v. State, 335 Ark. 193, 202, 981 S.W.2d 521 (1998) (holding
pursuant to a state procedural rule that a court may not consider unrecorded oral
testimony in determining probable cause, but that such testimony could be used to
determine whether an officer relied in good faith on an otherwise invalid warrant).
Indeed, when supplemental testimony is recorded, the reviewing court may
consider that information in its review of the issuing judge’s finding of probable
cause; when the testimony is not recorded or transcribed, the court’s review of
probable cause is limited to the four corners of the affidavit. See Katz, Giannelli,
Lipton, & Crocker at 209; see also State v. Castagnola, 145 Ohio St. 3d 1, 2015-
Ohio-1565, 46 N.E.3d 638, ¶ 39.
        {¶ 33} But even if we were to read the rule as requiring that all such
statements be recorded, it would not change the result. We have previously held




                                         13
                            SUPREME COURT OF OHIO




that suppression is warranted for noncompliance with Crim.R. 41 only when the
rule violation was of “constitutional magnitude,” Wilmoth, 22 Ohio St. 3d at 263,
490 N.E.2d 1236, or, in other words, “ ‘renders the search unconstitutional under
traditional fourth amendment standards.’ ” (Emphasis deleted.) Id., quoting United
States v. Vasser, 648 F.2d 507, 510 (9th Cir.1980). The Vasser court explained that
evidence should be excluded for nonconstitutional rule violations only when
“ ‘ “(1) there was ‘prejudice’ in the sense that the search might not have occurred
or would not have been so abrasive if the Rule had been followed, or (2) there is
evidence of intentional and deliberate disregard of a provision in the Rule.” ’ ”
Vasser at 510, quoting United States v. Radlick, 581 F.2d 225, 228 (9th Cir.1978),
quoting United States v. Burke, 517 F.2d 377, 386 (2d Cir.1975).
       {¶ 34} None of those circumstances apply here. The Fourth Amendment
has never been held to require suppression for a failure to record an oral
conversation taken under oath as part of a warrant application.        Indeed, the
Amendment’s explicit terms require only that the probable-cause determination be
“supported by oath or affirmation.” And as explained above, the court may
consider all the circumstances in deciding whether the detective reasonably relied
on the warrant. Nor is there any indication that the search would not have taken
place or would have been more limited in scope had the oral conversation been
transcribed. Indeed, the additional information provided to the judge about the
inappropriate photographs of underage students further supported a finding of
probable cause. Finally, there have been no allegations that either the judge or
detective acted with deliberate intent to circumvent the rule’s recording
requirement.
       {¶ 35} In addition, whether a court records an applicant officer’s statements
has no bearing on the officer’s good-faith reliance on the warrant, because the
officer has no control over the court’s recording and transcription procedures. It
would seem unduly onerous, once probable cause has been established, to require




                                        14
                                January Term, 2020




a court to delay issuing a search warrant until a court reporter is able to transcribe
additional testimony and attach it to the warrant application. On the contrary, these
are requirements that would likely be completed after the warrant has been issued,
and the judge’s subsequent failure to ensure fulfillment of those requirements
would have no bearing on the officer’s good-faith reliance that the warrant itself
was based on probable cause. Indeed, the very fact that the issuing judge would
take supplemental testimony from an officer during the application process would
reasonably lead the officer to believe that the testimony has legal significance and
is being properly considered in assessing probable cause.
       {¶ 36} For those reasons, we conclude that Crim.R. 41(C)(2) does not bar
consideration of unrecorded oral testimony for the purpose of evaluating a
detective’s good-faith reliance on the warrant.
 IV. Considering the Totality of the Information Presented to the Judge, the
             Detective’s Reliance on the Warrant was Reasonable
       {¶ 37} Following our remand in Dibble I, the trial court twice determined
that the detective relied on the warrant in good faith. The only question that remains
is whether the detective’s reliance on the warrant was objectively reasonable,
notwithstanding the trial court’s later determination that the affidavit was
insufficient to establish probable cause. As explained above, we may consider “all
of the circumstances,” Leon, 468 U.S. at 922, 104 S. Ct. 3405, 82 L. Ed. 2d 677, fn.
23, in evaluating the reasonableness of the detective’s reliance on the warrant.
       {¶ 38} The detective testified that he told the judge about the allegations
regarding photographs taken by Dibble of underage students in “practically see-
through” unitards. And he expressed concern to the judge about where and how
those photographs were being used. The judge issued the search warrant after
hearing this testimony. Based on all the information known to the detective and
provided to the judge at the time the warrant was issued, it was entirely reasonable
for the detective to rely on the judge’s probable-cause determination.




                                         15
                                SUPREME COURT OF OHIO




          {¶ 39} This is not a situation in which the applying officer has intentionally
omitted facts that, if included, would tend to undermine a finding of probable cause.
Rather, the information pertaining to the unitard photographs further supported a
probable-cause determination. See, e.g., United States v. Martin, 297 F.3d 1308,
1320 (11th Cir.2002).
          {¶ 40} When viewing the affidavit in light of the totality of the information
provided, the affidavit was not so lacking in indicia of probable cause that the
detective’s reliance on it was unreasonable. And the oral testimony given to the
judge provides additional support for the allegations in the affidavit. Even if the
statement that Dibble took naked photographs of a former student does not itself
allege a crime, it was not unreasonable for the detective to connect that conduct
with the inappropriate photographs that Dibble had taken at school. And since all
that information was provided to the judge as well, it was reasonable for the
detective to rely on the judge’s verification that probable cause existed for the
search.
          {¶ 41} The error in this case belongs to the judge, not the detective.
Because application of the exclusionary rule would not serve to deter any bad police
conduct, suppression is unwarranted. We therefore reverse the judgment of the
Tenth District and remand the matter to the trial court for further proceedings
consistent with this opinion.
                                                                    Judgment reversed
                                                                  and cause remanded.
          KENNEDY, TUCKER, FISCHER, and STEWART, JJ., concur.
          DONNELLY, J., dissents, with an opinion joined by O’CONNOR, C.J.
          MICHAEL TUCKER, J., of the Second District Court of Appeals, sitting for
FRENCH, J.
                                  _________________




                                           16
                                     January Term, 2020




        DONNELLY, J., dissenting.
        {¶ 42} After multiple appeals arising from appellee Laurence Dibble’s 2010
motion to suppress, one very specific question remained before the trial court: was
Detective Andrew Wuertz’s search-warrant affidavit, alleging an act of gross sexual
imposition at the school in which Dibble taught, so lacking in indicia of probable
cause that it was unreasonable for any official to rely on it when deciding to search
all of Dibble’s media and data-storage devices in his home? Appellant, the state,
could not prevail on that question within the four corners of Detective Wuertz’s
affidavit.   Instead, it asserted that Detective Wuertz provided supplemental,
unrecorded oral testimony to the issuing judge about an independent crime, which
was not even mentioned in the warrant, that provided some indicia of probable
cause to search Dibble’s media and data-storage devices in his home.
        {¶ 43} An even more specific question is now before this court: did Crim.R.
41(C)(2)2 prohibit Detective Wuertz’s alleged unrecorded oral testimony from
being considered at Dibble’s suppression hearing? Decidedly, the answer is “yes.”
Crim.R. 41(C)(2) unequivocally requires a warrant applicant’s supplemental
testimony to be recorded in order for it to be “admissible at a hearing on a motion
to suppress.” Because the fundamental purpose of Crim.R. 41(C)(2) is to prevent
the state from providing unrecorded oral testimony to create probable cause post
hoc and because that is precisely what the state did here, Detective Wuertz’s alleged
unrecorded oral testimony should have been excluded from the evidence that the
reviewing judge considered when ruling on Dibble’s motion to suppress. By

1. Crim.R. 41(C)(2) provides:

        Before ruling on a request for a warrant, the judge may require the affiant to
        appear personally, and may examine under oath the affiant and any witnesses the
        affiant may produce. Such testimony shall be admissible at a hearing on a motion
        to suppress if taken down by a court reporter or recording equipment, transcribed,
        and made part of the affidavit.




                                               17
                             SUPREME COURT OF OHIO




holding that the state is allowed to present unrecorded testimony to supplement a
warrant affidavit at a suppression hearing to establish an officer’s good-faith
reliance on a warrant, the majority is providing the state with a complete end run
around the very protections intended by the rule. The majority’s holding paves the
way for sloppy police work at best and perjury at worst. For these reasons, I dissent.
                               I. BACKGROUND
       {¶ 44} During the procedural history of this case, I believe some important
facts, which only recently became relevant, were lost in the shuffle. I am therefore
taking pains to detail additional background information from this case in order to
provide adequate context for the many judicial decisions that have been entered
over the past nine years, as well as the decision being entered today.
             A. The police report, search, charges, and added charges
       {¶ 45} On February 2, 2010, E.S. reported to police that in April 2009, when
she was a senior in high school, Dibble—her drama teacher—had groped her
genitals and buttocks during an incident when they were in the theater area of the
school. E.K., one of Dibble’s former students, accompanied E.S. to the police
station to help report what had happened to E.S. Police interviewed E.K. as well.
E.K. stated that she had been involved in a relationship with Dibble when she was
a young adult in college. She stated that they engaged in consensual sexual contact
and that he had taken nude photographs of her.
       {¶ 46} Detective Wuertz filed a police report identifying E.S. as a victim of
gross sexual imposition. Detective Wuertz did not file a report regarding E.K.’s
statements because he concluded that Dibble’s actions with E.K. did not involve
any criminal behavior. The next day, February 3, 2010, Detective Wuertz obtained
a search warrant from Judge Andrea C. Peeples to search Dibble’s home for the
following:




                                         18
                                January Term, 2020




               Evidence of the crime of Gross Sexual Imposition, to include
       Computers, printers, scanners, photographs, cameras, video
       cameras, videotapes, * * * memory devices and storage media, * * *
       and any and all types of related computer equipment and electronic
       storage media * * * as well as fruits and instrumentalities of other
       crimes as yet unknown.


       {¶ 47} In Detective Wuertz’s affidavit in support of the warrant, he
described the sexual contact at the school reported by E.S., whom he identified as
“Victim #1.” Despite the fact that no crime was associated with the young adult,
E.K., the affidavit also described Dibble’s sexual interactions with E.K., identifying
her as “Victim #2.” The affidavit states that any of Dibble’s media or media-storage
devices might contain evidence “to substantiate Victim #1 and Victim #2’s claims.”
That same day, February 3, 2010, police arrested Dibble and filed a complaint at
the Franklin County Municipal Court, charging him with gross sexual imposition.
       {¶ 48} The police confiscated 183 pieces of media or media storage from
Dibble’s home.
       {¶ 49} According to the state:


       Detectives sought this evidence based on E.K.’s statements that he
       digitally photographed her on several occasions.         While going
       through the vast number of video tapes, CD’s and DVD’s taken from
       defendant’s home, police found a tape that appeared to have been
       made using a hidden camera in a locker room at the * * * School.
       The video tape showed 20 different girls trying on costumes. All of
       the girls would strip naked before trying on the leotard-type
       costumes.     It was later learned by police that the defendant




                                         19
                               SUPREME COURT OF OHIO




        instructed these girls to be completely nude underneath the costume
        in order for it to fit properly.


(Emphasis added.) The video tape showing 20 female students trying on costumes
was made sometime around 2003. When Detective Wuertz contacted the young
women identified in the video tape, several of them informed Detective Wuertz
about Dibble’s instruction that they wear nothing under their costumes. Subsequent
to the discovery and investigation into the circumstances of the video tape, Dibble
was indicted on March 29, 2010, in the Franklin County Court of Common Pleas
on one count of sexual imposition involving E.S. and 20 counts of voyeurism
involving the other students identified in the video tape.
          B. The first suppression proceedings and appellate review
        {¶ 50} At the first hearing on Dibble’s motion to suppress—and the only
hearing in which evidence was presented—Detective Wuertz was the only witness
who testified. He acknowledged that both the police report and the criminal
complaint were limited to a crime involving only E.S., and nothing about the crime
of gross sexual imposition against E.S. provided probable cause to search Dibble’s
home.    He acknowledged that although he used E.K.’s statements to justify
searching Dibble’s home, there was nothing illegal about Dibble’s interactions with
E.K. He provided new information, though, as to why he sought to search Dibble’s
home.
        {¶ 51} Detective Wuertz testified that in addition to E.S. describing the
groping incident at school, she also described occasions during which Dibble
photographed theater students wearing leotard costumes that were “practically see-
through, if not see-through,” after instructing the students to wear nothing
underneath the costumes. Detective Wuertz testified that he told Judge Peeples
about the photographs when answering her questions about the search warrant. He
stated that he told Judge Peeples that “due to the possible see-through of the




                                           20
                                January Term, 2020




unitards [he] was very concerned about where those photos were and what exactly
those were being used for.”
       {¶ 52} In the trial court’s decision on Dibble’s motion to suppress, it
primarily applied Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d
667 (1978). Pursuant to Franks, if a statement is knowingly and intentionally false
or made with reckless disregard for the truth, and if the remaining statements fail
to establish probable cause, “the search warrant must be voided and the fruits of the
search excluded.” Id. at syllabus. The trial court held that by portraying E.K. as a
“victim” in his affidavit, Detective Wuertz knowingly and intentionally made false
statements about her in order to create probable cause to search Dibble’s home.
After striking the false statement from consideration, the court concluded that the
warrant was not supported by probable cause. The court further held that the good-
faith exception to suppression could not apply because Detective Wuertz could not
objectively and in good faith rely on a warrant that was given based on statements
that he knew to be false. It also held that the good-faith exception could not apply
through consideration of Detective Wuertz’s alleged off-the-record statements to
Judge Peeples because he lacked credibility regarding that conversation.
Accordingly, the trial court suppressed the evidence that was seized during the
search of Dibble’s residence.
       {¶ 53} After the Tenth District Court of Appeals affirmed the trial court’s
judgment, this court accepted jurisdiction over the state’s appeal, 130 Ohio St. 3d
1493, 2011-Ohio-6556, 958 N.E.2d 956, and addressed the narrow issue of whether
Detective Wuertz’s use of the word “victim” to describe E.K. rose to the level of a
statement that is knowingly and intentionally false or made with reckless disregard
for the truth as stated in Franks, 133 Ohio St. 3d 451, 2012-Ohio-4630, 979 N.E.2d
247. This court held that a determination pursuant to Franks must consider the
affiant’s statements in light of their lay meaning rather than any technical legal
meaning. This court concluded that the lower courts were overly technical in




                                         21
                             SUPREME COURT OF OHIO




construing the word “victim” by relying on strictly legal terms and that those courts
should not have concluded that Detective Wuertz’s common, everyday use of the
word “victim” was a purposeful attempt to create probable cause necessary for a
search warrant for Dibble’s home.
                                C. The second round
       {¶ 54} On remand to the trial court, no new evidence was offered. In its
second decision, the trial court denied Dibble’s motion to suppress. The court first
held that Detective Wuertz’s affidavit, by his own admission, clearly lacked any
basis that evidence of a crime would be found in Dibble’s home. Accordingly, the
warrant was not supported by probable cause. The court went on to hold, without
much explanation, that Detective Wuertz must have been acting in good-faith
reliance on the warrant, preventing suppression of the evidence pursuant to United
States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984). Finally, the
court specified that it was not considering Detective Wuertz’s extrinsic statements
to Judge Peeples. The court noted that Crim.R. 41(C)(2) prohibited it from
considering such unrecorded testimony. The court declined to rule on the state’s
argument that Crim.R. 41(C)(2) was unconstitutional, concluding that its finding of
good faith mooted the matter.
       {¶ 55} In its second appellate decision, 10th Dist. Franklin No. 13AP-798,
2014-Ohio-5754, the Tenth District noted that the trial court failed to address one
circumstance in which the good-faith exception under Leon does not apply: when
a warrant’s supporting affidavit is so devoid of indicia of probable cause that an
officer could not objectively believe that probable cause existed. Leon at 923.
Because an examination of that specific issue was crucial to the good-faith-
exception analysis and judgment in Dibble’s case, the Tenth District reversed and
remanded the case to the trial court yet again.




                                         22
                                January Term, 2020




                                D. The third round
       {¶ 56} By the third time Dibble’s suppression motion was before the trial
court, a new judge had been assigned to the case. Although the new judge indicated
that the appellate court’s evidence-specific mandate should require a new
evidentiary hearing, the parties asked the court to simply review the evidence that
had already been provided from the original hearing.          After reviewing that
evidence, the trial court denied Dibble’s motion to suppress. The trial court did not
discuss Crim.R. 41(C)(2), but it pointed specifically to Detective Wuertz’s alleged
unrecorded testimony regarding Dibble’s “illicit photos of the minor victim [E.S.]”
as helping to establish probable cause to search Dibble’s home. The trial court
stated that since it decided that Detective Wuertz’s sworn oral and written
statements provided probable cause for the warrant outright, the affidavit certainly
was not so lacking in indicia of probable cause as to render belief in probable cause
unreasonable.
       {¶ 57} Dibble appealed and in its third decision, the Tenth District reversed,
holding that the trial court had exceeded the scope of the remand by making a
general probable-cause determination that was contrary to the settled law of the
case. 2017-Ohio-9321, 92 N.E.3d 893. The appellate court further held that
Crim.R. 41(C)(2) prohibited the trial court from considering Detective Wuertz’s
alleged unrecorded testimony regarding Dibble’s illicit photographs of E.S. Id. at
¶ 27. Setting that evidence aside, the appellate court concluded that “the affidavit
objectively produces no set of facts that a reasonable law enforcement officer could
in good faith rely on to search a house.” Id. at ¶ 40.
                                  II. ANALYSIS
       {¶ 58} The state contends that Crim.R. 41(C)(2) does not bar the admission
of a warrant applicant’s unrecorded oral testimony at later suppression hearings or,
at the very least, it does not bar such evidence for purposes of a good-faith-
exception analysis pursuant to Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677.




                                         23
                                  SUPREME COURT OF OHIO




The state is wrong, particularly in the context of this case. The plain language of
the rule prohibits such evidence in general, and its history demonstrates an express
purpose to exclude exactly the kind of evidence presented by the state in this case.
Crim.R. 41(C)(2)’s recorded-testimony requirement must be applied in this case in
order to ensure that officers of the law protect the Fourth Amendment rights of our
citizenry.
 A. The relationship between the Fourth Amendment and Crim.R. 41(C)(2)
         {¶ 59} As the Tenth District noted, it is already the law of the case that
Detective Wuertz’s affidavit fell short of establishing probable cause to justify the
search of Dibble’s home. The general issue of probable cause is therefore not
technically before the court, and the issue that remains is limited to whether the
good-faith exception to the exclusionary rule provided in Leon applies here and to
future cases with similar fact patterns. That being said, in applying Leon, this court
must examine whether Detective Wuertz’s affidavit does not merely just fall short
of establishing probable cause but whether the affidavit failed to provide any
arguable indication of probable cause. The existence of probable cause therefore
remains at the very heart of this court’s review. The procedure for establishing
probable cause is also at the very heart of the purposes underlying Crim.R.
41(C)(2). In order to properly review the probable-cause argument contained
within the state’s good-faith-exception argument, as well as the role of Crim.R.
41(C)(2) in this case, it is essential for this court to examine the general issue of
probable cause and its constitutional underpinnings.
         {¶ 60} The Fourth Amendment to the United States Constitution3 requires
that a search warrant may issue only upon a showing of “probable cause, supported



2. As noted in the majority opinion, the parties’ failure to present arguments regarding the Ohio
Constitution limits this court’s discussion to the Fourth Amendment of the United States
Constitution. This leaves open the question whether the Ohio Constitution might offer greater rights
and protections to our citizenry under these circumstances. See State v. Mole, 149 Ohio St. 3d 215,




                                                24
                                   January Term, 2020




by Oath or affirmation.” When a court reviews a probable-cause determination, it
must review the facts that supported the issuing judge’s probable-cause
determination. In fact, a court must limit its review to only those facts that were
presented to the issuing judge. See Aguilar v. Texas, 378 U.S. 108, 109, 84 S. Ct.
1509, 12 L. Ed. 2d 723 (1964), fn. 1, abrogated on other grounds by Illinois v. Gates,
462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983); Giordenello v. United States,
357 U.S. 480, 486, 78 S. Ct. 1245, 2 L. Ed. 2d 1503 (1958). Thus, any information
known by the warrant applicant that is not presented to the issuing judge is
irrelevant to a probable-cause determination. United States v. Abernathy, 843 F.3d
243, 249-250 (6th Cir.2016).
        {¶ 61} In some jurisdictions, courts are limited in probable-cause
determinations to a review of the “four corners” of the affidavit.                 See, e.g.,
Commonwealth v. O’Day, 440 Mass. 296, 297, 798 N.E.2d 275 (2003); Bonds v.
State, 403 S.W.3d 867, 873 (Tex.Crim.App.2013). In many jurisdictions, including
Ohio, warrant applicants may supplement the information in their affidavits with
sworn oral statements to the issuing judge. 1 John M. Burkoff, Search Warrant
Law Deskbook, Section 6:7, at 224-225 (2019), fn. 3. Some jurisdictions have held
that the Fourth Amendment’s failure to specify any format for the requisite “Oath
or affirmation” before obtaining a warrant means that there is no constitutional
requirement to record, write, or otherwise memorialize any sworn statements made
to an issuing judicial officer. United States v. Clyburn, 24 F.3d 613, 617 (4th
Cir.1994); United States v. Shields, 978 F.2d 943, 946 (6th Cir.1992) (“The Fourth
Amendment does not require that statements made under oath in support of
probable cause be tape-recorded or otherwise placed on the record or made part of
the affidavit”). But, although there is no specific format or recording requirement


2016-Ohio-5124, 74 N.E.3d 368, ¶ 20; State v. Brown, 143 Ohio St. 3d 444, 2015-Ohio-2438, 39
N.E.3d 496, ¶ 23; State v. Farris, 109 Ohio St. 3d 519, 2006-Ohio-3255, 849 N.E.2d 985, ¶ 46-48.




                                              25
                             SUPREME COURT OF OHIO




in the text of the Fourth Amendment, many have opined that the constitutional
provision would be meaningless without the ability to objectively review the
statements that informed the issuing judge’s probable-cause determination:


       The substantive right created by the requirement of probable cause
       is hardly accorded full sweep without an effective procedural means
       of assuring meaningful review of a determination by the issuing
       magistrate of the existence of probable cause. Reliance on a record
       prepared after the fact involves a hazard of impairment of that right.
       It is for this reason that some States have imposed the requirement
       of a contemporaneous record.


Christofferson v. Washington, 393 U.S. 1090, 1090-1091, 89 S. Ct. 855, 21 L. Ed. 2d
783 (1969) (Brennan, J., dissenting); see also State v. Fariello, 71 N.J. 552, 559,
366 A.2d 1313 (1976); United States v. Hittle, 575 F.2d 799, 802 (10th Cir.1978).
       {¶ 62} The dangers in not requiring a record of a warrant applicant’s
statements to an issuing judge are manifold. It is well established that evidence
discovered during a search cannot be used after the fact to establish the probable
cause that was necessary to have lawfully conducted the search in the first place.
Whiteley v. Warden, 401 U.S. 560, 567, 91 S. Ct. 1031, 28 L. Ed. 2d 306 (1971), fn.
11; Johnson v. United States, 333 U.S. 10, 16-17, 68 S. Ct. 367, 92 L. Ed. 436
(1948); Akron v. Williams, 175 Ohio St. 186, 189, 192 N.E.2d 63 (1963). Yet,
allowing an officer to establish probable cause on the record for the first time at a
suppression hearing invites the officer to use evidence that has been discovered
after a search has been conducted to bolster the issuing judge’s probable-cause
determination and to then bolster the officer’s and the state’s good-faith-exception
argument. Taylor, Using Suppression Hearing Testimony to Prove Good Faith
Under United States v. Leon, 54 U.Kan.L.Rev. 155, 221 (2005) (“a police officer




                                         26
                                 January Term, 2020




at a suppression hearing may be especially willing to lie to save the fruits of a search
because the officer’s suspicions (whatever their original basis) have turned out to
be justified”).
        {¶ 63} Moreover, the human memory remains fallible. Fariello at 560-561;
Christofferson at 1091, quoting Glodowski v. State, 196 Wis. 265, 271, 220 N.W.
227 (1928) (Brennan, J., dissenting). By the time a suppression hearing takes place,
a warrant applicant may not remember the exact succession of events that led up to
an indictment, including when and where he gathered certain information and when
and where he shared that information to others. “[T]he possible initial uncertainty
of the affiant may vanish when the search proves to be fruitful. Inadvertent
additions to the remembered conversation are not unlikely.” Boyer v. Arizona, 455
F.2d 804, 807 (9th Cir.1972) (Ely, J., dissenting). And the issuing judicial officer
may not be able to recall some or all of the information that had been provided
when the warrant was issued. Id. at 808; see also State v. Sims, 127 Ohio App. 3d
603, 613, 713 N.E.2d 513 (2d Dist.1998); State v. White, 707 P.2d 271, 276 (Alaska
App.1985); Daitch v. State, 168 Ga.App. 830, 833, 310 S.E.2d 703 (1983).
        {¶ 64} Problems in procedure are apparent as well. A defendant may not
be afforded a reasonable opportunity to challenge the validity of a warrant if he is
not apprised, prior to the suppression hearing, of the information that allegedly
supported the warrant. See State v. Liesche, 228 N.W.2d 44, 48 (Iowa 1975) (the
failure to record statements deprives a defendant of notice of relevant facts and
therefore a meaningful opportunity to attack their veracity). Issuing judges and
magistrates would be dragged into the evidentiary process as witnesses, which
would waste judicial resources and blur an important line between the judicial
process in issuing the warrant and the separate, independent judicial process of
reviewing its sufficiency. See In re Gault, 387 U.S. 1, 58, 87 S. Ct. 1428, 18 L. Ed. 2d
527 (1967) (failure to record proceedings forces the reviewer to reconstruct the
record and imposes on the original judge “the unseemly duty of testifying under




                                          27
                             SUPREME COURT OF OHIO




cross-examination as to the events that transpired in the hearings before him”);
State v. Lindsey, 473 N.W.2d 857, 862 (Minn.1991). In sum, allowing courts to
consider such unrecorded statements would significantly hinder the courts’ ability
to reasonably and accurately determine whether the state actually complied with
the Constitution before obtaining a search warrant for someone’s home.
        {¶ 65} The majority of jurisdictions in the United States that allow
supplemental testimony for warrant applications have attempted to avoid the
foregoing dangers by requiring that such testimony be recorded, transcribed, or
officially memorialized in some way. 1 Burkoff at 226, fn. 5 and Appendix 2. Most
of those jurisdictions place an affirmative duty on the issuing judge, the warrant
applicant, or both, to create a record at the time of testimony. For example, the
Federal Rules of Criminal Procedure provide that “[t]estimony taken in support of
a warrant must be recorded by a court reporter or by a suitable recording device,
and the judge must file the transcript or recording with the clerk, along with any
affidavit.”   Fed.R.Crim.P. 41(d)(2)(C).      See also Ariz.Rev.Stat.Ann. 13-3914
(sworn oral statements “shall be recorded”); N.Y.Crim.Pro. 690.35 (oral testimony
must be sworn to and recorded). These rules fail to place any duty on the reviewing
judge, though, which provides plenty of room for disagreement over the appropriate
consequences at a suppression hearing if it turns out that the issuing judge failed to
adhere to her duty. Our rule does not lack such explanation.
        {¶ 66} Ohio’s rule on sworn oral statements is relatively unique in that it
goes one step further in the process. Crim.R. 41(C)(2) does not require that a
warrant applicant’s testimony be recorded in all instances. However, it does make
the recording process a prerequisite to the admissibility of the testimony at a
suppression hearing:


        Before ruling on a request for a warrant, the judge may require the
        affiant to appear personally, and may examine under oath the affiant




                                         28
                                January Term, 2020




       and any witnesses the affiant may produce. Such testimony shall be
       admissible at a hearing on a motion to suppress if taken down by a
       court reporter or recording equipment, transcribed, and made part of
       the affidavit.


Crim.R. 41(C)(2). Our rule therefore places affirmative duties on the suppression
judge rather than on the warrant applicant or the issuing judge. In other words,
Crim.R. 41(C)(2) put Judge Peeples and Detective Wuertz on notice that their
failure to record Detective Wuertz’s supplemental testimony would have a
definitive outcome in the event that Dibble were to challenge the sufficiency of
Detective Wuertz’s warrant affidavit at a suppression hearing: the reviewing court
would be forbidden from considering the supplemental testimony because it would
be inadmissible.
       {¶ 67} The unique and specific language of Crim.R. 41(C)(2)’s recording-
admissibility requirement is not accidental. It is not merely “nestled,” majority
opinion at ¶ 30, into the rule like a superfluous piece of ribbon that just happened
to be woven into a bird’s nest. Its presence in the rule is intentional and it serves a
specific and important purpose. When Ohio’s Criminal Rules were first adopted in
1973, there was a “disputed issue which [was] clarified by Criminal Rule 41(C).”
Katz, Ohio Rules of Criminal Procedure: A Guide to Criminal Procedure in Ohio
Under the New Criminal Rules 157 (1973). The disputed issue was whether a
warrant applicant’s supplemental oral testimony to an issuing judge could be
considered later at a motion to suppress in order to “validate an otherwise
insufficient affidavit.” Id., citing Cleveland Hts. v. Spellman, 7 Ohio Misc. 149,
213 N.E.2d 206 (M.C.1965) (disallowing oral testimony); State v. Misch, 23 Ohio
Misc. 47, 260 N.E.2d 841 (C.P.1970) (allowing oral testimony). Requiring that
supplemental oral testimony be recorded was “the only way to insure a later review
of the finding of probable cause.” Katz at 157. Thus, Crim.R. 41(C)(2) resolved




                                          29
                              SUPREME COURT OF OHIO




the dispute by allowing consideration of supplemental oral testimony at a
suppression hearing if, and only if, that testimony was recorded.
         {¶ 68} Given the foregoing, the plain language of Crim.R. 41(C)(2) dictates
that unrecorded oral testimony that was given to an issuing judge when a warrant
was signed cannot be admitted at a subsequent suppression hearing for any reason.
State v. Shingles, 46 Ohio App. 2d 1, 2, 345 N.E.2d 614 (9th Dist.1974) (in a
motion-to-suppress hearing, an unrecorded statement is inadmissible); see also
State v. Graddy, 55 Ohio St. 2d 132, 136, 378 N.E.2d 723 (1978), fn. 2, citing
Shingles. And given the history and purpose behind Crim.R. 41(C)(2), such
testimony absolutely cannot be considered to bolster probable cause at a
suppression hearing to remedy a warrant affidavit’s failure to establish probable
cause.
              B. The good-faith exception to the exclusionary rule
         {¶ 69} Despite the clear purpose and scope of Crim.R. 41(C)(2), the state
urges that the rule is inapplicable in this case because our focus is not on probable
cause but instead is on the narrower issue of the good-faith exception to the
exclusionary rule outlined in Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677.
         {¶ 70} In Leon, the United States Supreme Court provided a nonexhaustive
list of four exceptions to an officer’s alleged good-faith reliance on an invalid
warrant. It is unreasonable for an officer to rely on a warrant (1) when the warrant
affidavit contains knowing or reckless falsehoods, (2) when the issuing judge
abandons her neutral role, (3) when the affidavit is so devoid of indicia probable
cause that it is unreasonable for any official to believe in its existence, and (4) when
the warrant itself is facially deficient regarding the location to be searched or the
items to be seized. Id. at 922-923. In any of the foregoing circumstances, any
reasonably well-trained officer would know that the warrant would not have been
constitutionally compliant and therefore the officer could not have reasonably
relied on that warrant.




                                          30
                                 January Term, 2020




        {¶ 71} It is true that “all of the circumstances” may be considered when
determining if a competent police officer would reasonably rely on a search
warrant. Id. at 922, fn. 23. But our inquiry in this case does not involve a general
exploration of good faith. It is limited to the third exception stated in Leon, which
contains a probable-cause review and prohibits the application of the good-faith
exception when the warrant affidavit is “ ‘so lacking in indicia of probable cause as
to render official belief in its existence entirely unreasonable.’ ” Id. at 923, quoting
Brown v. Illinois, 422 U.S. 590, 611, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975) (Powell,
J., concurring in part). Unlike the first two exceptions described in Leon, which
would require a reviewing court to consider evidence outside the four corners of a
warrant’s affidavit, the third exception evaluates the facial validity of the affidavit.
        {¶ 72} The quintessential example of the third exception described in Leon,
468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677, is found within Leon itself.
Although the warrant affidavit in question in Leon fell just short of probable cause,
it still had “provided evidence sufficient to create disagreement among thoughtful
and competent judges as to the existence of probable cause.”               Id. at 926.
Consequently, the officer’s reliance on the warrant was found to have been
objectively reasonable. Id. Conversely, the good-faith exception does not apply
when a warrant is supported by a “bare bones” affidavit that leaves no room for
debate that the affidavit completely failed to provide a single indicia of probable
cause. Id.
        {¶ 73} The state’s argument does not align with Leon’s analysis of the third
exception. Pursuant to Leon, the state would need to establish that Detective
Wuertz’s affidavit, despite its failure to fully establish probable cause, provided at
least some information—on its face—that could lead reasonable judges to disagree
over the existence of probable cause. The state failed to do so, as it was clear from
the testimony of Detective Wuertz that neither he nor any reasonable officer or
judge could objectively conclude from the face of the affidavit that there was




                                          31
                             SUPREME COURT OF OHIO




probable cause to search Dibble’s home. Instead, the state sought to amend the face
of the affidavit itself by supplementing it with alleged testimony to the issuing
judge.
         {¶ 74} The state essentially asked the suppression court to consider an
allegation of a completely separate crime for purposes of establishing probable
cause, approximately akin to illegal use of a minor in nudity-oriented material in
violation of R.C. 2907.323. Thus, the state used the good-faith exception as a back
door to insert a new, alternative theory of probable cause after the affidavit’s utter
lack of probable cause was already a foregone conclusion.
         {¶ 75} Because the specific good-faith inquiry in this case arises from an
affidavit that lacks any indicia of probable cause, it would subvert the purpose of
the analysis to allow the state to establish good faith by shoehorning probable cause
back into the affidavit. See United States v. Luong, 470 F.3d 898, 905 (9th
Cir.2006); State v. Klosterman, 114 Ohio App. 3d 327, 332-333, 683 N.E.2d 100
(2d Dist.1996); State v. Lee, 1st Dist. Hamilton No. C-070056, 2008-Ohio-3157,
¶ 26. Accordingly, I do not believe that the evidence promoted by the state is even
appropriate for purposes of establishing good-faith reliance on the warrant pursuant
to the third exception in Leon. Even if the state’s evidence were appropriate in this
specific good-faith analysis, it remains true that the state is attempting to establish
some indicia of probable cause on which a reasonable official could rely, to which
the recording-admissibility requirement of Crim.R. 41(C)(2) would apply.
Although the level and intensity of a reviewing court’s probable-cause inquiry
might differ within the good-faith analysis compared to a reviewing court’s initial
determination that the warrant affidavit lacked probable cause, it is still a probable-
cause inquiry.     Accordingly, Crim.R. 41(C)(2)’s recording-admissibility rule
applied to Dibble’s suppression proceedings irrespective of the fact that the trial
court was tasked with reviewing the good-faith exception to suppression rather than
the initial review of probable cause.




                                          32
                                January Term, 2020




        C. Barring unrecorded testimony serves a deterrent purpose
       {¶ 76} The potential inadmissibility of a warrant applicant’s unrecorded
testimony at a suppression hearing, pursuant to Crim.R. 41(C)(2), is a completely
separate inquiry from the ultimate determination that the evidence from an unlawful
search should be suppressed. The state and the majority opinion combine the two
matters by examining whether the exclusionary rule’s emphasis on deterrence
prohibits the application of Crim.R. 41(C)(2) at a suppression hearing. Even if the
combination of the two inquiries is legitimate, it is clear that the recording-
admissibility requirement in Crim.R. 41(C)(2) deters police from improperly
enhancing the issuing judge’s finding of probable cause after the search has
occurred.
       {¶ 77} The majority cites to State v. Wilmoth, 22 Ohio St. 3d 251, 490
N.E.2d 1236 (1986), to emphasize that any noncompliance with Crim.R. 41(C)(2)
should lead to suppression only if the violation of the rule rose to the level of
“constitutional magnitude,” id. at 263. But Wilmoth stands for the proposition that
a “magistrate’s technical failure to use the proper words in administering the oath,”
id. at 266, would not render the otherwise properly recorded and transcribed
testimony inadmissible pursuant to Crim.R. 41(C)(2).         Wilmoth explains that
negligible technical or ministerial irregularities related to sworn testimony should
be disregarded when they do not impair the suppression court’s review of the
issuing court’s probable-cause determination. Id. at 266-267.
       {¶ 78} The complete failure to preserve a record of the alleged showing of
probable cause is not a mere technical failing. The lack of any record of probable
cause is wholly substantive, and the trial court’s decision to admit Detective
Wuertz’s unrecorded testimony constitutes a violation of Crim.R. 41(C)(2) of
constitutional magnitude because it fails to safeguard the “interests sought to be
protected by the Fourth Amendment and Crim.R. 41.” Wilmoth at 264. Excluding
evidence that has been collected in contravention of Crim.R. 41(C)(2) serves an




                                         33
                             SUPREME COURT OF OHIO




important deterrent purpose; it deters officials from violating the Fourth
Amendment by denying them the opportunity to cover up such violations at
suppression hearings with backdated information in support of probable cause.
Accordingly, I believe the Tenth District Court of Appeals correctly determined
that Detective Wuertz’s alleged supplemental testimony to Judge Peeples was not
admissible at the hearing on Dibble’s motion to suppress.
       {¶ 79} The only information regarding probable cause that was properly
before the trial court in the suppression hearing was the affidavit itself. As already
stated, Detective Wuertz agreed that the information in his affidavit regarding the
crime against E.S. failed to establish probable cause to search Dibble’s residence
for media materials. Although obscene media involving minors and sexual contact
with minors are both criminalized, an allegation of one of those crimes does not
automatically provide probable cause to search for evidence of the other. United
States v. Doyle, 650 F.3d 460, 472 (4th Cir.2011); United States v. Hodson, 543
F.3d 286, 292 (6th Cir.2008); United States v. Falso, 544 F.3d 110, 124 (2d
Cir.2008). Detective Wuertz’s affidavit lacked any indicia of probable cause that
would allow an official to reasonably believe in its existence, and the state failed to
meet its burden of proving that the good-faith exception should apply. The Tenth
District properly held that the fruits of the search of Dibble’s residence should have
been suppressed.
                                III. CONCLUSION
       {¶ 80} Common sense tells us that a person who has committed crimes of
an obscene and depraved nature deserves punishment. But common sense also tells
us that the police cannot search for anything they want for any reason they want
just because they have a piece of paper in hand that states, “Warrant.” In order to
ensure that the latter remains true, enforcement of the admissibility rules of Crim.R.
41(C)(2) is appropriate in this case. I would affirm the decision of the Tenth District
Court of Appeals.




                                          34
                               January Term, 2020




       O’CONNOR, C.J., concurs in the foregoing opinion.
                              _________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor,
Assistant Prosecuting Attorney, for appellant.
       Carpenter, Lipps & Leland, L.L.P., Kort Gatterdam, and Erik P. Henry, for
appellee.
                              _________________




                                        35